Citation Nr: 0701546	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for skin cancer.

2. Entitlement to service connection for residuals of a lower 
back injury. 

3. Entitlement to service connection for panic attacks.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to January 1955 and from August 1956 to July 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The claims of service connection bilateral hearing loss and 
tinnitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1. Skin cancer was not shown to be present contemporaneous 
with service, skin cancer was not manifested to a compensable 
degree within one year of separation from service, and skin 
cancer diagnosed after service is unrelated to service. 

2. Residuals of low back injury are not currently shown. 

3. Panic attacks were not shown to be present contemporaneous 
with service, and panic attacks diagnosed after service are 
unrelated to service. 


CONCLUSIONS OF LAW

1. Skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2. Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3. Panic attacks were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided both pre-adjudication VCAA notice by letter, 
dated in March 2003.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims decided, since the 
Board is denying the claims, no disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In August 2005, the RO determined that 
the veteran's service medical records were unavailable after 
attempts to obtain the records were unsuccessful as were 
attempts to obtain evidence for alternate sources.  The RO 
then notified the veteran of the  unavailability of the 
service medical records. 

In the absence of evidence of competent evidence that skin 
cancer or panic attacks may be associated with service or a 
current diagnosis of a low back disability, a VA examination 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), is not 
warranted.  And as there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for cancer, when 
cancer is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1112, 1137 ; 38 
C.F.R. §§ 3.307, 3.309.

When a veteran's service records are presumed to have been 
destroyed in the fire that occurred at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973, VA has 
a heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The analysis below has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Factual Background

In the statement of the case, dated in May 2005, the RO 
notified the veteran that his service medical records may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  In August 
2005, the RO notified the veteran of the unavailability of 
the service medical records. 

The evidence of record, consisting of VA records from April 
2002 to November 2004, discloses a history of skin cancer, 
dating to 1987.  In September 2002, squamous cell carcinoma 
was removed from the veteran's right forearm. 

In July 2003, on mental status examination, the veteran 
complained of panic attacks.

There is no medical evidence of current residuals of a low 
back injury.

Analysis

Although the service medical records are unavailable, there 
is also no medical evidence contemporaneous with service from 
any other source to support a finding that skin cancer or 
panic attacks were present during service.  After service, 
skin cancer was first documented in 2002 with a history, 
dating to 1987.  In either event, skin cancer was first shown 
at the earliest almost 30 years after service ended in 1958 
and well beyond the one-year presumptive period for cancer as 
a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Panic attacks were first documented in 2003, forty-five years 
after service.   

Also, the absence of documented complaints of skin problems 
or panic attacks from 1958 to 1987 and 2003, respectively, 
weighs against the claims that the skin cancer or panic 
attacks are related to service.  38 C.F.R. § 3.303(b); Maxon 
v. West, 12 Vet. 


App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It is proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).

Moreover, there is no competent medical evidence linking 
either the current skin cancer or panic attacks to service.   

Where as here, the determinative issues involve medical 
causation or a medical diagnosis, the Board may consider only 
independent medical evidence to support its findings.  As 
skin cancer and panic attacks were not present 
contemporaneous with service and as skin cancer was not 
manifested to a compensable degree within the one-year 
presumptive period following separation from service, and in 
the absence of evidence of continuity of symptomatology and 
of a medical nexus to service for either skin cancer or panic 
attacks, there is no evidence favorable to the claim, and the 
preponderance of the evidence is therefore against the 
claims.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Residuals of a Low Back Disability 

After a review of the evidence of record, there is no medical 
evidence of current residuals of a low back injury.  In the 
absence of proof of a present disability, there is no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for skin cancer is denied. 

Service connection for residuals of a low back injury is 
denied. 

Service connection for panic attacks is denied. 



REMAND 

VA records disclose that in 2002 the veteran complained of 
hearing loss in both ears, and he was fitted for hearing 
aids. 

In March 2003, a private audiologist stated that the 
veteran's high frequency hearing loss may be attributed to 
excessive noise exposure during service.  It was reported 
that the veteran complained of tinnitus. 

Because a nexus opinion is required to make a decision on the 
claim, under the duty to assist, the claim is remanded for 
the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has hearing loss for 
the purpose of VA disability compensation 
or tinnitus, and, if so, whether it is at 
least as likely as not that the current 
hearing loss or tinnitus or both are 
etiologically related to noise exposure 
during service. The claims folder must be 
reviewed by the examiner. 

The examiner is asked to comment on the 
clinically significance that after 
service the veteran had noise exposure at 
work for which he wore hearing protection 
and that hearing impairment was first 
documented in 2002, four decades after 
service. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and 


against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

3. After the development has been 
completed adjudicate the claim.  If any 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


